Case 5:17-cv-00262-SMH-MLH Document 234 Filed 02/12/21 Page 1 of 1 PageID #: 2707




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  RAYMOND STAFFORD                                   CIVIL ACTION NO. 17-cv-262

  VERSUS                                             CHIEF JUDGE HICKS

  WALTER J STANTON III ET AL                         MAGISTRATE JUDGE HORNSBY


                                           ORDER

         For the reasons assigned in the Report and Recommendation of the Magistrate Judge

  (Doc. 195) previously filed herein, and having thoroughly reviewed the record, including

  the written objections filed, and concurring with the findings of the Magistrate Judge under

  the applicable law;

         It is ordered that Plaintiff’s Motion for Leave of Court to File Second Amended

  Complaint (Doc. 186) is denied.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this the 12th day of

  February, 2021.
